Hni, O. J.
1. There was no usury in the note sued on, under the facts and the law as construed by the Supreme Court in Merck v. American Freehold Land Mortgage Co., 79 Ga. 213 (7 S. E. 265), Sanders v. Nicolson, 101 Ga. 739 (28 S. E. 976), Gannon v. Scottish American Mortgage Co., 106 Ga. 510 (32 S. E. 591), and McCall v. Herring, 118 Ga. 522 ( 45 S. E. 422).
2. The charge of the court fully and correctly instructed the jury on the question of usury, and the exceptions to portions of the charge on that subject are without merit, when considered' with the entire charge.
3 No material error appears, and the evidence demanded the verdict rendered. ‘ Judgment affirmed.